

117 HR 4071 IH: Foreign Gain-of-Function Research Prevention Act of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4071IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Wenstrup (for himself, Mr. Babin, Mr. Gosar, Mr. Dunn, Mr. Joyce of Pennsylvania, Mr. Jackson, Mrs. Miller-Meeks, Mr. Stewart, Mr. Crawford, Mr. Carter of Georgia, Ms. Stefanik, and Mr. Nunes) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the use of Federal funds to conduct or support certain gain-of-function research by a foreign adversary.1.Short titleThis Act may be cited as the Foreign Gain-of-Function Research Prevention Act of 2021.2.Prohibition on Federal funding for certain gain-of-function research by a foreign adversary(a)In generalNo Federal funds may be made available, whether directly or indirectly, or used by an entity, to conduct or support any gain-of-function research involving a potential pandemic pathogen by a foreign adversary, including—(1)China, Russia, Iran, and North Korea; and(2)any other country the Secretary of State, in consultation with the Secretary of Defense, the Director of National Intelligence, or any other appropriate Federal official, determines to be a foreign adversary for the purposes of this section.(b)Funding freeze for violationsAny entity the Secretary of State finds to have used Federal funds in violation of this section may not receive any Federal funding for a period of 5 years, beginning on the date of such finding.(c)DefinitionsIn this section:(1)Gain-of-function researchThe term gain-of-function research means any research that may be reasonably anticipated to confer an attribute to a pathogen such that the pathogen would have enhanced pathogenicity or transmissibility in mammals.(2)Potential pandemic pathogenThe term potential pandemic pathogen means a pathogen that, prior to any gain-of-function research—(A)is likely highly transmissible and likely capable of wide and uncontrollable spread in human populations; and(B)is likely highly virulent and likely to cause significant morbidity or mortality in humans.